Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
Applicant’s amendment filed on 5/12/2022 has been received; Claims 1-20 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 13 recites “the first interface area is not flush with an outer adjacent surface” & “the first interface area is not flush with an outer adjacent surface”. “Not flush” is a negative limitation applicant does not have support for in the original disclosure.
With regards to the use of negative limitation in the claims: it has been held that [Any negative limitation or exclusionary proviso must have basis in the original disclosure]. If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims. See In re Johnson, 558 F.2d 1008, 1019, 194 USPQ 187, 196 (CCPA 1977) (“[the] specification, having described the whole, necessarily described the part remaining.”). See also Ex parte Grasselli, 231 USPQ 393 (Bd. App. 1983), aff ’d mem., 738 F.2d 453 (Fed. Cir. 1984). The mere absence of a positive recitation is not basis for an exclusion. Any claim containing a negative limitation which does not have basis in the original disclosure should be rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. 
Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 6, 13, 16, 17, 18 & 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nimmons (USPN 4,633,531) in view of Bologna (USPN D603,099).
Regarding Claim 1, Nimmons discloses a football helmet (Figure 7) comprising a shell (12, Col. 5, line 29, “strong rigid plastic material") configured to receive a head of a wearer of the helmet, the shell having a front region (30), a rear region (R, see annotated Figure 7 below), and a left side region and right side region (28, on each side) wherein each side region has an ear opening (14, ear, see annotated Figure 7 below); and an faceguard assembly (Figures 8 & 9) including a faceguard (16) comprising a plurality of bar members (18) including an upper horizontal bar member (U, see annotated Figure 10 below) extending across the front region of the shell without contacting said front region (Figure 10); a left connector bracket (24 on one side) that secures a peripheral bar member of the faceguard to the shell (Figures 6 & 7), the left connector bracket having a clamshell configuration (Figures 8 & 9) with a rear segment (M, see annotated Figures 8 & 9 below) and a front segment (S, see annotated Figures 8 & 9 below), wherein said front segment includes an opening (50 & 51) that receives a left elongated coupler (26) to couple the left connector bracket and the faceguard to the left side region (Figures 8-10); a right connector bracket (24 on one side) that secures a peripheral bar member of the faceguard to the shell (Figures 6 & 7), the right connector bracket having a clamshell configuration (Figures 8 & 9) with a rear segment (M, see annotated Figures 8 & 9 below) and a front segment (S, see annotated Figures 8 & 9 below), wherein said front segment includes an opening (50 & 51) that receives a right elongated coupler (26) to couple the right connector bracket and the faceguard to the right side region (Figures 8-10); and wherein a gap (gap, see annotated Figure 10 below) is formed between the upper horizontal bar member of the faceguard and the front region of the shell prior to an impact force being applied to the faceguard (Figure 10). Nimmons does not specifically disclose vent openings. However, Bologna discloses a helmet (Figures 1-7) having a first upper vent opening (1st, see annotated Figures 5 & 6) having a major axis and a non- circular periphery (Figures 1-7), a second upper vent opening (2nd, see annotated Figures  5 & 6 below) having a major axis and a non-circular periphery (Figures 1-7), wherein said second upper vent opening is horizontally aligned with the first upper vent opening (Figure 5), as determined from a lower edge of the rear region (LE, see annotated Figure 5 below), a first lower vent opening (L1, see annotated Figure 5 below) having a major axis and a non-circular periphery (Figures 1-7), wherein said major axis is not aligned with the major axis of the first upper vent open (Figures 1-7), and wherein said first lower vent opening is vertically aligned with an extent of the first upper vent opening (Figures 1-7), a second lower vent opening (L2, see annotated Figure 5 below) having a major axis and a non-circular periphery (Figures 1-7), wherein the second lower vent opening is horizontally aligned with the first lower vent opening (Figures 1-7) and vertically aligned with an extent of the second upper vent opening (Figures 1-7). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the helmet to have vents, as disclosed by Bologna, in order to provide ventilation to the helmet of Nimmons. 
Regarding Claim 4, the combination of Nimmons, and Bologna do not specifically disclose when the faceguard assembly is in an installed position prior to an impact force being applied to the faceguard, the gap greater than 0.25 inch. It, however, would have been obvious to one having ordinary skill in the art at the time the invention was made to experiment with different values for the thickness of the gap in order to achieve an optimal configuration of faceguard to shell ratio for the purpose of comfort, since discovering the optimum or workable ranges of the thickness involves only routine skill in the art.
Regarding Claim 6, the combination of Nimmons, and Bologna disclose the upper horizontal bar member has a curvilinear configuration (Nimmons, Figure 10) that corresponds to a curvilinear configuration of a brow region of the front portion of the shell to provide the gap (Nimmons, Figures 7 & 10).
Regarding Claim 13, Nimmons discloses a football helmet (Figure 7) comprising a shell (12) configured to receive a head of a wearer of the helmet, the shell having a front region (30), a rear region (R, see annotated Figure 7 below), a first side region including a first interface area (interface, see annotated Figure 6A below) with an outer surface, said outer surface of the first interface area is no flush (offset, see annotated Figure 6A below) with an outer adjacent surface of the first side region that surrounds the first interface area, and a second side region including a second interface area (interface, see annotated Figure 6A below) with an outer surface, said outer surface of the second interface area is not flush (offset, see annotated Figure 6A below) with an outer adjacent surface of the first side region that surrounds the second interface area; and a faceguard assembly (Figure 8 & 9) including a faceguard (16) having opposed peripheral bar members (18) including an upper horizontal bar member (U, see annotated Figure 10 below) extending across the front region of the shell without contacting said front region (Figure 10); a pair of connector brackets (24, one on each side) for securing the faceguard to the shell (Figures 6 & 7), a first connector bracket securing a first peripheral bar member to a first interface area of the shell (Figures 6 & 7) and a second connector bracket securing a second peripheral bar member to a second interface area of the shell (Figures 6 & 7), the first and second connector brackets each having a clamshell configuration (Figures 8 & 9) with a rear segment (M, see annotated Figures 8 & 9 below) and a front segment (S, see annotated Figures 8 & 9 below), wherein said front segment includes an opening (50 & 51) that receives an elongated coupler (26) to couple the bracket and the faceguard to a respective first or second interface area of the shell (Figures 8 & 9); wherein a gap (gap, see annotated Figure 10 below) is formed between the upper horizontal bar member of the faceguard and the front region of the shell prior to an impact force being applied to the faceguard (Figure 10). Nimmons does not specifically disclose a raised ledge and vents. However, Bologna disclose a helmet (Figures 1-7) having a rear region (Figure 5) including a raised ledge (ledge, see annotated Figure 5 below) that extends between a first side region and a second side region (Figures 1-7) and a pair of rear vent openings (1st & 2nd, see annotated Figures 5 & 6 below) that have an elongated configuration and are positioned below the raised ledge (Figures 1-7). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the helmet to have vents, as disclosed by Bologna, in order to provide ventilation to the helmet of Nimmons.
Regarding Claim 16, the combination of Nimmons and Bologna disclose wherein the continuous gap extends beyond the front region of the shell and into ear flap regions of the shell (Nimmons, Figures 7 & 10).
Regarding Claim 17, the combination of Nimmons and Bologna disclose wherein the first interface area is located within a first ear flap region of the shell and the second interface area is located within a second and opposing ear flap region on the shell (Nimmons, Figures 7 & 10).
Regarding Claim 18, the combination of Nimmons and Bologna disclose do not specifically disclose when the faceguard assembly is in an installed position to an impact force being applied to the faceguard, the positional arrangement between said upper horizontal bar member of the faceguard and said front bumper provides a continuous gap that is between .25 and .5 inches. It, however, would have been obvious to one having ordinary skill in the art at the time the invention was made to experiment with different values for the thickness of the gap in order to achieve an optimal configuration of faceguard to shell ratio for the purpose of comfort, since discovering the optimum or workable ranges of the thickness involves only routine skill in the art.
Regarding Claim 20, the combination of Nimmons and Bologna disclose the upper horizontal bar member has a curvilinear configuration (Nimmons, Figure 10) that corresponds to a curvilinear configuration of a brow region of the front portion of the shell to provide the continuous gap (Nimmons, Figures 7 & 10).

    PNG
    media_image1.png
    311
    436
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    296
    298
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    345
    385
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    459
    534
    media_image4.png
    Greyscale


Claims 2, 3, 5, 10, 14, 15, & 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nimmons (USPN 4,633,531) in view of Bologna (USPN D603,099) in further view of Humphrey (USPN 3,729,746).
Regarding Claim 2, the combination of Nimmons, and Bologna disclose wherein both the upper left and right connector bracket have a hinge (Nimmons, 48 & 72) that operably joins said front and rear segments (Nimmons, Figures 8 & 9) and wherein when an on-center impact force is applied to the faceguard, the front bracket segment remains stable while the rear bracket segment moves substantially normal to an outer surface of the shell to facilitate movement of the upper horizontal bar member towards the front region of the shell (Nimmons, Figures 8 & 9, Col. 6, line 65-Col. 7, line 4, when an impact force is applied, the movable segment of the bracket obviously moves towards the shell to facilitate movement of the faceguard and horizontal bar member). To further clarify, if there is any doubt Nimmons teaches any movement of the bracket, Humphrey teaches a shell (10) a faceguard (12), faceguard connectors (Figure 2) with a dynamically, moving coupled bracket and faceguard to ear flap (Col. 3, lines 10-20). It would have been obvious to one of ordinary skill in the art at the time the invention was made that when an impact force is applied to the faceguard the bracket moves away from/ normal to an outer surface of the shell to facilitate movement of the upper horizontal bar member towards the front region of the shell.
Regarding Claim 3, the combination of Nimmons, and Bologna disclose when an on-center impact force is applied to the faceguard, the left and right connector brackets moves substantially normal to an outer surface of the shell to facilitate movement of the upper horizontal bar member towards the front region of the shell in response to said impact force (Nimmons, Figures 8 & 9, Col. 6, line 65-Col. 7, line 4, when an impact force is applied, the brackets obviously move towards the shell to facilitate movement of the faceguard and horizontal bar member). To further clarify, if there is any doubt Nimmons teaches any movement of the bracket, Humphrey teaches a shell (10) a faceguard (12), faceguard connectors (Figure 2) with a dynamically, moving coupled bracket and faceguard to ear flap (Col. 3, lines 10-20). It would have been obvious to one of ordinary skill in the art at the time the invention was made that when an impact force is applied to the faceguard the bracket moves away from/ normal to an outer surface of the shell to facilitate movement of the upper horizontal bar member towards the front region of the shell.
Regarding Claim 5, the combination of Nimmons, and Bologna disclose wherein in an installed position prior to an impact force being applied to the faceguard, the rear bracket segment of the right connector bracket is positioned at a first distance (Nimmons, Figure 8, Col. 6, line 65-Col. 7, line 4) defined between an inner wall of the rear bracket segment and the shell; wherein upon an force being applied to the faceguard, the rear bracket segment of the right connector bracket being displaced a second distance (Nimmons, Figure 9, Col. 6, line 65-Col. 7, line 4) defined between said inner wall and said shell; and, wherein the first distance is less than the second distance (Nimmons, Figures 8 & 9). To further clarify, if there is any doubt Nimmons teaches any movement of the bracket, Humphrey teaches a shell (10) a faceguard (12), faceguard connectors (Figure 2) with a dynamically, moving coupled bracket and faceguard to ear flap (Col. 3, lines 10-20). It would have been obvious to one of ordinary skill in the art at the time the invention was made that when an impact force is applied to the faceguard the bracket moves for the bracket to be displaced.
Regarding Claims 10, the combination of Nimmons discloses when an on-center impact force is applied to the faceguard, the bracket flexes and the upper horizontal bar member moves towards the front bumper in response to said impact force (Nimmons, Figures 8 & 9, Col. 6, line 65-Col. 7, line 4, when an impact force is applied, the movable segment of the bracket obviously moves towards the shell to facilitate movement of the faceguard and horizontal bar member). To further clarify, if there is any doubt Nimmons teaches any movement of the bracket, Humphrey teaches a shell (10) a faceguard (12), faceguard connectors (Figure 2) with a dynamically, moving coupled bracket and faceguard to ear flap (Col. 3, lines 10-20). It would have been obvious to one of ordinary skill in the art at the time the invention was made that when an impact force is applied to the faceguard the bracket moves away from an outer surface of the shell to facilitate movement of the upper.
Regarding Claim 14, the combination of Nimmons and Bologna disclose the bracket having a hinge (Nimmons, 48 & 72) that operably joins said front and rear segments (Nimmons, Figures 8 & 9); wherein when an on-center impact force is applied to the faceguard, the front bracket segment remains stable while the rear bracket segment moves substantially normal to the respective interface area of the shell to facilitate movement of the upper horizontal bar member towards the front region of the shell (Nimmons, Figures 8 & 9, Col. 6, line 65-Col. 7, line 4, when an impact force is applied, the movable segment of the bracket obviously moves towards the shell to facilitate movement of the faceguard and horizontal bar member. To further clarify, if there is any doubt Nimmons teaches any movement of the bracket, Humphrey teaches a shell (10) a faceguard (12), faceguard connectors (Figure 2) with a dynamically, moving coupled bracket and faceguard to ear flap (Col. 3, lines 10-20). It would have been obvious to one of ordinary skill in the art at the time the invention was made that when an impact force is applied to the faceguard the bracket moves away from/ normal to an outer surface of the shell to facilitate movement of the upper horizontal bar member towards the front region of the shell.
Regarding Claim 15, Nimmons discloses wherein when an off-center impact force is applied off-center to the faceguard, the first connector bracket moves differently than the second connector bracket, wherein the rear segment of the first connector bracket moves towards the first interface area of the shell and the rear segment of the second connector bracket moves substantially normal to the second interface area of the shell (Nimmons, Figures 8 & 9, Col. 6, line 65-Col. 7, line 4, when an off center impact force is applied, the movable segment of the brackets obviously moves differently towards the shell to facilitate movement of the faceguard and horizontal bar member than during an on-center force). To further clarify, if there is any doubt Nimmons teaches any movement of the bracket, Humphrey teaches a shell (10) a faceguard (12), faceguard connectors (Figure 2) with a dynamically, moving coupled bracket and faceguard to ear flap (Col. 3, lines 10-20). It would have been obvious to one of ordinary skill in the art at the time the invention was made that when an impact force is applied to the faceguard the bracket moves away from an outer surface of the shell to facilitate movement of the upper.
Regarding Claim 19, the combination of Nimmons and Bologna disclose wherein in an installed position prior to an impact force being applied to the faceguard, the rear bracket segment of the first connector bracket is positioned at a first distance (Nimmons, Figure 8, Col. 6, line 65-Col. 7, line 4) defined between an inner wall of the rear bracket segment and the shell; wherein upon an impact force being applied to the faceguard, the rear bracket segment of the first connector bracket being displaced a second distance (Nimmons, Figure 9, Col. 6, line 65-Col. 7, line 4) defined between said inner wall and said shell; and, wherein the first distance is less than the second distance (Figures 8 & 9). To further clarify, if there is any doubt Nimmons teaches any movement of the bracket, Humphrey teaches a shell (10) a faceguard (12), faceguard connectors (Figure 2) with a dynamically, moving coupled bracket and faceguard to ear flap (Col. 3, lines 10-20). It would have been obvious to one of ordinary skill in the art at the time the invention was made that when an impact force is applied to the faceguard the bracket moves for the bracket to be displaced.
Claims 7-9, 11, are rejected under 35 U.S.C 103(a) as obvious over Nimmons (UPSN 4,633,531) (in view of in view of Bologna (USPN D603,099) in further view of Steigerwald (USPN 4,282,610) and Udelhofen (US 2008/0163410).
Regarding Claims 7, Nimmons does not disclose the shell having a front bumper. However, Steigerwald discloses a padding which is attached by an internal fastener (90, Figures 10) that extends through a shell (Figure 10) and is not externally visible while Udelhofen discloses a shell (20) has a front bumper (bumper, see annotated Figure 1 below) wherein a upper horizontal bar member (bar, see annotated Figure 2 below) extends across the front region of the shell and the front bumper without contacting either (Figures 1-3). It would have been obvious to one of ordinary skill in the art to include a padded front bumper, as taught by Steigerwald and Udelhofen, in order to provide some shock absorbency cushioning to a forehead region. 
Regarding Claims 8, the combination of Nimmons, Bologna, Steigerwald and Udelhofen disclose the front bumper lacks an external faceguard connector (Udelhofen, Figures 1-3).
Regarding Claims 9, the combination of Nimmons, Bologna, Steigerwald and Udelhofen disclose the front bumper lacks a fastener that extends through the entirety of the front bumper (Steigerwald, Figure 10).
Regarding Claims 11, the combination of Nimmons, Bologna, Steigerwald and Udelhofen disclose the front bumper includes an internal pocket that has an access slot designed to allow for the insertion of a nut (Steigerwald, Figure 10), and wherein a portion of the internal fastener extends into the nut and resides within the internal pocket (Steigerwald, Figure 10).

    PNG
    media_image5.png
    453
    578
    media_image5.png
    Greyscale

Claim 12 are rejected under 35 U.S.C 103(a) as obvious over Nimmons (UPSN 4,633,531) in view of Bologna (USPN D603,099) in further view of Kalhok (US 2002/0104533).
Regarding Claims 12, Nimmons nor Bologna disclose the side regions including a lower recessed channel extending upward and rearward from a lower edge of the shell, and wherein the lower recessed channel is configured to receive an extent of a chin strap member and the ear flap including an upper recessed channel extending upward and rearward from an interior edge of a frontal shell opening, and wherein the upper recessed channel is configured to receive an extent of a chin strap member. However, Kalhok discloses an ear flap (ear, see annotated figure 5 above) including a lower recessed channel (lower, see annotated figure 5 above) extending upward and rearward from a lower edge (edge, see annotated Figure 5 above) of the shell, and wherein the lower recessed channel is configured to receive an extent of a chin strap member (36, Figure 6) and the ear flap including an upper recessed channel (upper, see annotated figure 5 above) extending upward and rearward from an interior edge (interior, see annotated Figure 5 above) of a frontal shell opening, and wherein the upper recessed channel is configured to receive an extent of a chin strap member (36, Figure 6). It would have been obvious at the time the invention was made to modify the helmet of Nimmons in view Shih with the recess configuration of Kalhok in order to provide additional protection for the wearer and to provide additional means for securing the helmet to a wearer securely.  

    PNG
    media_image6.png
    576
    556
    media_image6.png
    Greyscale

Response to Arguments
Applicant’s arguments with respect to the amended claims have been fully considered but are moot in view of the new grounds of rejection as discussed supra.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHARINE KANE whose telephone number is (571)272-3398. The examiner can normally be reached Mon-Fri 7am-5pm (PCT) (10am-8pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHARINE G KANE/Primary Examiner, Art Unit 3732